Fourth Court of Appeals
                                San Antonio, Texas
                                        July 9, 2014

                                   No. 04-14-00355-CV

                  IN THE INTEREST OF N.A.S, B.R.S., AND R.C.S.,

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. Fl-13-117
                       Honorable Stephen B. Ables, Judge Presiding


                                      ORDER

      The appellant’s motion for extension of time to file brief is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court